                       IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                    MEMORANDUM DECISION AND
                      Plaintiff,                    ORDER GRANTING DEFENDANT’S
                                                    MOTION FOR EARLY TERMINATION
v.                                                  OF SUPERVISED RELEASE

DOUGLAS KIRK MILLER,
                                                    Case No. 2:14-CR-532 TS
                      Defendant.
                                                    District Judge Ted Stewart



       This matter is before the Court on Defendant’s Motion for Early Termination of

Supervised Release. For the reasons discussed below, the Court will grant the Motion.

                                        I. BACKGROUND

       On November 17, 2014, Defendant pleaded guilty to possessing, passing, and attempting

to pass counterfeit currency. On March 3, 2015, Defendant was sentenced to a term of 30

months in the custody of the Bureau of Prisons, to be followed by 36 months of supervised

release.

       Defendant began his term of supervision on June 19, 2017. In his Motion, Defendant

represents that he has complied with the terms of his supervised release, obtained employment,

and would like to pursue employment opportunities that require termination of his supervision.

Both Defendant’s supervising and the government do not object to Defendant’s request.

                                        II. DISCUSSION

       18 U.S.C. § 3583(e) permits the Court to terminate supervised release at any time after a

defendant has completed at least one year of supervised release, but prior to completion of the



                                                1
entire term, if the Court is satisfied that such action is (1) warranted by the conduct of an

offender and (2) is in the interest of justice. In making this determination, the Court is directed

to consider the factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable.

       Having considered these factors, reviewed the docket and case file, and consulted with

Defendant’s supervising officer, the Court finds that early termination of Defendant’s term of

supervised release is both warranted by the conduct of the offender and in the interest of justice.

                                        III. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion for Early Termination of Supervised Release

(Docket No. 80) is GRANTED. It is further

       ORDERED that Defendant’s term of supervised release shall be terminated effective

immediately and this case shall be closed.

       DATED this 5th day of February, 2019.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




                                                  2
